Citation Nr: 1733838	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-25 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to September 7, 2011 and in excess of 30 percent from September 7, 2011 for Hashimoto's thyroiditis s/p partial left lobe thyroidectomy with history of aggravation of pre-existing Graves' disease.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to June 1981, January 1984 to July 1989, December 2002 to September 2004, and October 2005 to October 2009.  

The matter seeking an increased rating for Hashimoto's thyroiditis s/p partial left lobe thyroidectomy with history of aggravation of pre-existing Graves' disease (hereinafter, a thyroid condition) is before the Board of Veteran's Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted a 10 percent rating for the Veteran's thyroid condition, effective October 30, 2009.  

In June 2015, the Veteran testified at a hearing at her local RO in front of a Decision Review Officer (DRO).  A transcript of the hearing is in the record.  

The DRO subsequently issued a Hearing Officer Decision in April 2017, assigning an increased rating of 30 percent for the Veteran's thyroid condition, effective September 7, 2011.  However, as the increase does not represent a full grant of the benefits sought on appeal for the entire appeal period, the claim for a rating in excess of 10 percent prior to September 7, 2011, and in excess of 30 percent from September 7, 2011 remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1992); 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).  

At the June 2015 hearing, the Veteran indicated that she is unable to perform substantial work due to her service-connected thyroid condition.  The Veteran submitted a claim for TDIU in May 2017.  Therefore, the Board finds that the Veteran's claim for TDIU is part of the appeal for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

At the June 2015 hearing, the Veteran testified that she has not gotten employment in any occupation since her retirement from the military in 2009 and that she is concerned that she is not able to express herself clearly in interviews due to symptoms of her thyroid condition.  

In April 2017, the Veteran underwent a VA endocrinology examination in order to evaluate the severity of her service-connected thyroid condition.  The examiner did not comment on how the Veteran's thyroid condition impacted her ability to get or retain substantial employment.  The DRO granted the Veteran a 30 percent evaluation based on the evidence of record and deferred the issue of TDIU for further development.  

In April 2017, the RO reached out to the Veteran to clarify if she wanted to file a claim for TDIU.  In May 2017, the Veteran's representative advised the VA that the Veteran would be submitting a claim for TDIU and requested that the Veteran's appeal not be certified to the Board until the TDIU claim could be developed.  Regardless, the claim was certified to the Board later in May 2017.  Subsequently in May 2017, the Veteran submitted her claim for TDIU based on her service-connected thyroid condition.  As of August 2017, the issue of TDIU was being developed by the RO and is not ripe for adjudication by the Board.  

In conjunction with the TDIU claim, the RO has requested an examination to evaluate the current level of severity of the Veteran's service-connected thyroid condition and to comment on the effect of the service-connected disability on her ability to function in an occupational environment.  To the extent this examination provides information pertinent to the increased rating claim currently before the Board, the Veteran would be prejudiced by the Board adjudicating the issue at present.  Therefore, the current appeal seeking higher disability ratings for the service-connected thyroid condition must also be remanded pending adjudication of the inextricably intertwined TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's VA treatment records from May 2017 to the present.  

2.  After completion of the above, and before the Veteran's next VA examination (currently in the process of being scheduled) takes place, associate the records with the Veteran's claims file so the VA examiner may consider them as part of the new examination.  

3.  After completing the above, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claims for entitlement to higher ratings for the service-connected thyroid condition and entitlement to TDIU.  If any benefit sought on appeal is not granted in full, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




